     Case 2:21-cv-00352-ODW-AGR Document 11 Filed 04/09/21 Page 1 of 2 Page ID #:28




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
7     Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                             )           Case No.
11
       TERRY FABRICANT, individually         )
12     and on behalf of all others similarly )
13
       situated,                             )             2:21-cv-00352
       Plaintiff,                            )
14     vs.                                   )           NOTICE OF VOLUNTARY
15     BROADWAY ADVANCE, LLC; and )                      DISMISSAL OF ACTION WITH
       DOES 1 through 10, inclusive, and each)           PREJUDICE AS TO PLAINTIFF
16
       of them,                              )           AND WITHOUT PREJUDICE AS
17     Defendant.                            )           TO THE PUTATIVE CLASS.
18
                                             )
                                             )
19

20    NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21    move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22    and without prejudice as to the class. No Defendant has filed either an answer or
23    a motion for summary judgment at this time, and no Court order is necessary
24    pursuant         to         the               Fed.            R.     Civ.      P.
25    Respectfully submitted this 9th Day of April, 2021,
26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
     Case 2:21-cv-00352-ODW-AGR Document 11 Filed 04/09/21 Page 2 of 2 Page ID #:29




1                              CERTIFICATE OF SERVICE
2
      Filed electronically on April 9, 2021, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on April 9, 2021, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                             By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
10
                                                   Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
